Title: Return of the Virginia Regiment, 9 October 1756
From: 
To: 

 

[9 October 1756]

A Return of the Virginia Regiment whereof George Washington Esqr. Commander of all the Virginia Forces is ColonelWinchester October 9th 1756.

               
                  Field officers and Captains
                  Lieutenants
                  Ensigns
                  Staff officers
                  non Commissioned officers
                  Effective Rank and File
               
               
                  
                  
                  
                  
                  Serjeants
                  Drummers
                  Fit for Duty
                  Sick
                  Command
                  Total
               
               
                  George Washington Colonel
                  John Mcneil Capt. Lieutenant
                  James Roy
                  James Livingston Adjutant
                  3
                  1
                  30
                  4
                  7
                  41
               
               
                  Adam Stephens Lieut. Colo.
                  John Blagg
                  John Lawson
                  John Hamilton Quarter Master
                  3
                  
                  37
                  5
                  4
                  46
               
               
                  Captain Andrew Lewis
                  with the Indians
                  in the Cherokee country
                  James Craik Surgeon
                  
                  
                  
                  
                  
                  
               
               
                  Captain Peter Hogg
                  Thomas Bullett
                  William Flemming
                  Robert Johnson Mate
                  3
                  1
                  47
                  1
                  
                  48
               
               
                  Captain George Mercer
                  Bryan Fairfax
                  Dennis McCarty
                  
                  3
                  2
                  55
                  4
                  16
                  75
               
               
                  Captain Thomas Waggoner
                  Walter Stewart
                  Charles Smith
                  
                  3
                  
                  44
                  
                  
                  44
               
               
                  Captain Robert Stewart
                  John Campbel
                  Henry Russel
                  
                  3
                  
                  10
                  4
                  7
                  21
               
               
                  Captain Thomas Cock
                  Mordecai Buckner
                  George Weedon
                  
                  3
                  1
                  33
                  1
                  5
                  39
               
               
                  Captain William Bronaugh
                  Hancock Eustice
                  Jethro Sumner
                  
                  3
                  1
                  32
                  1
                  8
                  41
               
               
               
                  Captain Joshua Lewis
                  John King
                  James Duncanson
                  
                  3
                  1
                  25
                  1
                  6
                  32
               
               
                  Captain Henry Woodward
                  Austin Brokenbrough
                  William Dangerfield
                  
                  3
                  1
                  32
                  1
                  1
                  34
               
               
                  Captain Robert Spotswood
                  John Edward Lomax
                  Nathaniel Milner
                  
                  3
                  1
                  16
                  
                  26
                  42
               
               
                  Captain Charles Lewis
                  Peter Steenbergen
                  Edward Hubbard
                  
                  3
                  1
                  35
                  4
                  2
                  41
               
               
                  Captain William Peachy
                  John Williams
                  Griffin Pert
                  
                  3
                  1
                  29
                  5
                  6
                  40
               
               
                  Captain David Bell
                  John Lowry
                  John Dean
                  
                  3
                  1
                  27
                  
                  14
                  41
               
               
                  Captain Robert Mckenzie
                  James Baker
                  Leonard Price
                  
                  3
                  1
                  42
                  
                  7
                  49
               
               
                  Captain Henry Harrison
                  John Hall
                  Nathaniel Thompson
                  
                  3
                  1
                  25
                  5
                  3
                  33
               
               
                  Christopher Guest Captain of Scouts
                  Nathaniel Guest
                  William Crawford
                  
                  3
                  1
                  22
                  3
                  17
                  42
               
               
                  
                  
                  
                  
                  51
                  15
                  541
                  39
                  129
                  709
                              
               
                  officers and Mens Daily Subsistance
                  
                  Virginia Currency
                  
                  
                  
                  
                  
                  
                  
               
               
                  
                  £
                  S
                  D
                  
                  
                  
                  
                  
                  
                  
               
               
                  Colonel and Captain
                  
                  1
                  10
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Lieutenant Colonel and Captain
                  
                  0
                  17
                  6
                  
                  
                  
                  
                  
                  
                  
               
               
                  Major
                  
                  0
                  15
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Captain
                  
                  0
                  10
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Lieutenant
                  
                  0
                  5
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Ensign
                  
                  0
                  4
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Adjutant
                  
                  0
                  4
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Quarter Master
                  
                  0
                  4
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Surgeon
                  
                  0
                  10
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Mate
                  
                  0
                  3
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Aid de Camp Capt. George Mercer
                  
                  0
                  10
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Pay Master Alexander Boyd Gentleman
                  
                  0
                  10
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Secretary John Kirkpatrick Gentleman
                  
                  0
                  7
                  6
                  
                  
                  
                  
                  
                  
                  
               
               
                  Serjeant
                  
                  0
                  1
                  4
                  
                  
                  
                  
                  
                  
                  
               
               
                  Corporals
                  
                  0
                  1
                  0
                  
                  
                  
                  
                  
                  
                  
               
               
                  Drummers
                  
                  0
                  0
                  10
                  
                  
                  
                  
                  
                  
                  
               
               
                  Private Centinels
                  
                  0
                  0
                  8
                  
                  
                  
                  
                  
                  
                  
               
            

